 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
11   FAITH LYLES,                                    CV 18-4732 PA (RAOx)
12                    Plaintiff,                     JUDGMENT
13          v.
14   DOLLAR RENT A CAR, INC.,
15                    Defendant.
16
17
18          Pursuant to the Court’s April 30, 2019 Minute Order granting the Motion for
19   Summary Judgment filed by defendant Dollar Rent A Car, Inc. (“Defendant”), which
20   granted summary judgment to Defendant on the claims asserted by plaintiff Faith Lyles
21   (“Plaintiff”),
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant shall
23   have judgment in its favor against Plaintiff.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
25   nothing and that Defendant shall have its costs of suit.
26
27   DATED: April 30, 2019                              _________________________________
                                                                   Percy Anderson
28                                                        UNITED STATES DISTRICT JUDGE
